DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 2A, 2B, 3A, 3B, 3C, 6A, 6B, 6C, 6D, and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 4B, the depiction of “User 408” does not match the description in the specification of element 4B as another node (see paragraph 0094).  In Figure 5E, step 522, the phrase “the Output is Unused” is unclear with respect to how the hash verification would verify that an output is unused.  In Figures 7A and 7B, several of the lines for various boxes appear to be incomplete.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification

The abstract of the disclosure is objected to because it includes legal phraseology commonly used in patent claims (e.g. “comprising”), which is to be avoided in the abstract.  Additionally, in the list of steps, it appears that the list items should be separated by colons because it appears that various of the list items include internal commas.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  

Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to store a storage request” in line 3.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “the message comprise” in line 3; it appears that “comprise” should read “comprises” for agreement with the 
Claim 8 recites “to store a storage request” in lines 2-3.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “a blockchain node” in line 5.  It is not clear whether this is intended to refer to one of the blockchain nodes recited in line 2 or to a separate and distinct node.  The claim also recites “the reduced-step hash of the storage request is stored” in lines 5-6.  The timing of this storage is not clear as to whether it was previously stored or is in the process of being stored, for example.  The above ambiguities render the claim indefinite.
Claim 12 recites “a reduced hash” in line 2.  This does not appear to be well-defined in the claims or specification, but may be intended to recite “a reduced-step hash” similar to the other claims.
Claim 15 recites “to store a storage request” in lines 3-4.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “a blockchain node” in line 6.  It is not clear whether this is intended to refer to one of the blockchain nodes recited in line 3 or to a separate and distinct node.  The claim additionally recites “the storage request is stored” in lines 5-6.  The timing of this storage is not clear as to 
Claim 16 recites “to store the storage request” in line 5.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “a hash-linked chain of blocks” in line 8.  It is not clear whether this is intended to refer to the blockchain recited in line 3 or to a distinct chain.  The claim additionally recites determining whether to store the storage request as a reduced-step hash or full-step hash, but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claim 21 recites “to store the storage request” in line 5.  It is not clear how or why a storage request itself would be stored, rather than the storage request requesting storage of some other data/message.  The claim further recites “a hash-linked chain of blocks” in lines 8-9.  It is not clear whether this is intended to refer to the blockchain recited in line 3 or to a distinct chain.  The claim additionally recites determining whether to store the storage request as a reduced-step hash or full-step hash, but does not include any steps to be taken in the event that it is determined to store the full-step hash.  This omission amounts to a gap in the claim.  The above ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al, US Patent Application Publication 2019/0394023,in view of Gopal et al, US Patent 8914641, and Funk, US Patent 7363500.
In reference to Claim 8, Menon discloses a method that includes transmitting a message to one or more blockchain nodes to store a storage request (see paragraphs 0014-0016); receiving a recordation conformation of a hash of the storage request (paragraphs 0017-0018); and verifying whether the recordation is correct based on verification of the hash (paragraphs 0043-0044).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash.
Gopal discloses a method in which a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; 
In reference to Claims 9 and 10, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is less than the first and that the hashes have the same length (Funk, column 5, lines 63-67).
 In reference to Claim 11, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).
In reference to Claim 12, Menon, Gopal, and Funk further disclose a hash of a blockchain entry (Menon, paragraphs 0014-0016).
In reference to Claim 13, Menon, Gopal, and Funk further disclose verification of the reduced step hash (Menon, paragraphs 0043-0044, verification of hash; Funk, column 5, lines 63-67).
In reference to Claim 14, Menon, Gopal, and Funk further disclose a notification of success (Menon, paragraph 0018, endorsement confirmation).

In reference to Claim 21, Menon discloses a method that includes receiving a message with a storage request for storage on a blockchain (see paragraphs 0014-0016) and committing a hash of the storage request to a block included in a blockchain (paragraphs 0017-0018).  However, Menon does not explicitly disclose that the message includes both a full-step hash and a reduced-step hash or determining whether to store the reduced or full hash.
Gopal discloses a method in which a message to be stored in a block chain includes multiple hashes from multiple algorithms or strengths (see Figure 2A, step 215; column 4, lines 44-34; column 10, lines 4-7) and determining which hash to store or use (Figure 2B, step 265; column 9, lines 18-33; column 10, lines 33-39).  Funk discloses that a reduced number of iterations of a hash algorithm can give a partial hash (column 5, lines 49-50, partial message digest, and lines 63-67, preliminary hash value is fewer iterations that the complete hash function).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Menon to include multiple hashes in the message as taught by Gopal and for one of the hashes to be a reduced-step hash as taught by Funk, in order to allow flexibility within the system by providing multiple hash options (see Gopal, column 3, lines 17-43) and to help prevent attacks (see Funk, column 18, lines 3-17).
In reference to Claims 22 and 23, Menon, Gopal, and Funk further disclose generating the full and reduced-step hashes by performing a function on a data value a first and second number of times, respectively, where the second number of times is 
In reference to Claim 24, Menon, Gopal, and Funk further disclose a Merkle tree (Menon, paragraph 0035).
In reference to Claim 25, Menon, Gopal, and Funk further disclose a hash of a blockchain entry (Menon, paragraphs 0014-0016).

Claims 1-7 and 16-20 are directed to systems having functionality corresponding to the methods of Claims 8-14 and 21-25, respectively, and are rejected by a similar rationale, mutatis mutandis.
Claim 15 is directed to a software implementation of the method of Claim 8, and is rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams, US Patent 5990810, discloses a method that selects between multiple classes of hash.
Aaron, US Patent 7451325, discloses a method where fewer iterations of hashing may be used to increase efficiency.
Hayes, US Patent 7921283, discloses a method that reduces computation time by decreasing repetitions in a hash algorithm.
Prahlad, US Patent 8316442, discloses a method in which a hash is selected to balance the strength and required processing resources.
Chellappa et al, US Patent 9038133, discloses the use of approximate hash verification.
Pogosyan et al, US Patent 10678654, discloses a system that uses reduced hashes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Zachary A. Davis/Primary Examiner, Art Unit 2492